Exhibit 10.1

SWS Group, Inc.

1201 Elm Street, Suite 3500

Dallas, Texas 75270

March 31, 2014

Oak Hill Capital Partners

65 East 55th Street, 32nd Floor

New York, New York 10022

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 29, 2011, by
and among SWS Group, Inc. (the “Borrower”), Hilltop Holdings Inc. (“Hilltop”),
Oak Hill Capital Partners III, L.P. (“OHCP”), Oak Hill Capital Management
Partners III, L.P. (“OHCMP” and, together with OHCP, “Oak Hill”) and the
Subsidiaries of the Borrower from time to time parties thereto as Guarantors
(the “Credit Agreement”) and those certain Warrants issued by the Borrower to,
respectively, OHCP and OHCMP on July 29, 2011 (together, the “Oak Hill
Warrants”). Capitalized terms used herein but not otherwise defined shall have
the meanings set forth in the Credit Agreement.

As you may know, the Borrower has been in negotiations in respect of a potential
merger transaction and Oak Hill has previously indicated that it would provide
consent under the Credit Agreement, to the extent such consent is required, to a
transaction that has been recommended by the Special Committee of the Borrower’s
board of directors. The Borrower has determined to enter into an Agreement and
Plan of Merger in the form attached hereto (the “Merger Agreement”) pursuant to
which Hilltop will acquire the Borrower by way of a merger of the Borrower with
and into a wholly-owned subsidiary of Hilltop (the “Merger”), which transaction
has been unanimously approved by the Special Committee of the Borrower’s board
of directors. Accordingly, the Borrower hereby requests that each of OHCP and
OHCMP countersign this letter in the space provided below to: (i) irrevocably
and unconditionally waive, in accordance with Section 9.1 of the Credit
Agreement, compliance by the Borrower with the terms of Section 6.4 of the
Credit Agreement with respect to the Merger on the terms set forth in the Merger
Agreement; (ii) irrevocably and unconditionally consent for all purposes under
the Credit Agreement to the consummation of the Merger on the terms set forth in
the Merger Agreement, to the extent such consent is required for the
consummation of the Merger by the Borrower; (iii) irrevocably and
unconditionally consent to the treatment of the Oak Hill Warrants, the Loans and
the Credit Agreement as provided in Section 1.7 of the Merger Agreement and
agree to enter into such further instruments as the Borrower may reasonably
request to effectuate such treatment; and (iv) covenant and agree that neither
OHCP nor OHCMP shall enter into any voting agreement or arrangement with Hilltop
or any of its Affiliates, grant any proxy to Hilltop or any of its Affiliates or
become party to any voting trust or other agreement, arrangement or
understanding with Hilltop or any of its Affiliates, in each case, with respect
to the Common Stock.

In consideration for the waivers set forth in the immediately preceding
paragraph, the Borrower agrees to comply with its obligations under Section 1.7
of the Merger Agreement on a timely basis and not to amend Section 1.7 of the
Merger Agreement in any manner or amend any other section of the Merger
Agreement with the intent of amending Section 1.7. For the avoidance of doubt a
change to the Merger Consideration will not by itself, be construed to violate
this paragraph. If Borrower amends any other provision of the Merger Agreement
in a manner that adversely affects OHCP or OHCMP (including without limitation
any adverse change to the type or amount of Merger Consideration (as such term
is defined in the Merger Agreement)), without the prior written consent of OHCP
and OHCMP, then either OHCP or OHCMP will have the right to terminate this
letter.



--------------------------------------------------------------------------------

For the avoidance of doubt, nothing in this letter is intended to preclude OHCP
or OHCMP from granting a similar consent to any other transaction involving the
Borrower that the Special Committee of the Borrower’s board of directors may
recommend.

Except as expressly consented to hereby, the Credit Agreement and the other Loan
Documents shall continue in full force and effect in accordance with their
original terms. This letter shall become effective upon the execution hereof by
OHCP, OHCMP and the Borrower; provided, that in the event that the Merger
Agreement is terminated or the Merger is otherwise not consummated, or in the
event the Special Committee of the Borrower’s board of directors withdraws or
materially modifies its recommendation of the Merger, this letter will be of no
further force or effect. This letter shall be governed by the laws of the same
jurisdiction as the Credit Agreement. This letter may be executed in
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, SWS Group, Inc. By:  

/s/ James H. Ross

Name:   James H. Ross Title:   President and Chief Executive Officer

ACKNOWLEDGED, AGREED AND CONSENTED TO:

 

Oak Hill Capital Partners III, L.P. By:   OHCP GenPar III, L.P., its general
partner By:   OHCP MGP Partners III, L.P., its general partner By:   OHCP MGP
III, Ltd., its general partner By:  

/s/ John Monsky

Name:   John Monsky Title:   Officer Date:   March 31, 2014 Oak Hill Capital
Management Partners III, L.P. By:   OHCP GenPar III, L.P., its general partner
By:   OHCP MGP Partners III, L.P., its general partner By:   OHCP MGP III, Ltd.,
its general partner By:  

/s/ John Monsky

Name:   John Monsky Title:   Officer Date:   March 31, 2014